Title: From George Washington to Major General Stirling, 28 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West Point Augt 28th 1779
        
        I have successively received your two favours of the 23d and 26 with their respective inclosures.
        The transactions in the Virginia line in consequence of the

enterprise against Powles Hook are to me as painful as they were unexpected. I shall make no remarks on those parts of the state of grievances which happened without my participation, as your Lordship has fully answerd them and in a manner which I hope will be satisfactory. The only point I shall take notice of is the giving the command to Major Lee—This could be exceptionable but on three principles, his being a horse officer, his being unconnected with the division from which the greatest part of the detachment was drawn, or the number of men employed being too large for his rank. The first seems to be that on which the principal stress is laid—An inquiry into the general practice of armies would convince the Gentlemen concerned, that horse and foot acting in conjunction, the officers indifferently command each other with no other title than superiority of grade or seniority of commission—The supposed ignorance of the service of infantry cannot be an objection to an officer of cavalry, nor that of the service of cavalry to an officer of infantry—because there is an analogy in the principles which govern the manœuvres of these different corps, and every officer is supposed to have sufficient knowlege of these principles to enable him to make general dispositions with either though not perhaps to enter minutely into the interior arrangement. This indeed is not at all necessary as each corps has officers of its own to manage this part of the business, and to execute the particular movements which are required of them by The Commanding Officer. If it be said that in this instance the cavalry and foot did not act together, this will be clearly a mistake: for though the greater part of the horse had no share in the attack they still had an essential share in the enterprise by being employed to give security to the attacking party & the dismounted dragoons absolutely composed a part of the attacking force. The nature of Major Lee’s corps, being of the legionary and partisan kind and consisting both of horse and infantry gave him an additional right to a command of this sort, and excludes the objection (if it otherwise had any weight), that supposes an officer of horse incapable of commanding infantry from an ignorance of the service.
        The Gentlemen observe that this practice of giving the command of the infantry to horse officers will tend to discredit the officers of infantry in the eyes of the soldiery—why should this be the case more than giving the command of cavalry to foot-officers? Both are practiced frequently and I believe no inconvenience of this kind has ever arisen on either side; nor do I believe it ever would arise, unless an appearance of discontent in the officers should awaken the suspicions (they intimate) in the minds of the men.
        The second principle can have no weight when we consider that

it is the governing maxim of detachments for particular enterprises out of the common course of service, that no officer has a claim to the command more than another, and that circumstances alone must determine to whom it shall fall; all which in this instance were in favour of Major Lee. The prevailing practice of armies forbids all pretensions founded upon the rules observed in ordinary cases. If it be thought that the circumstance of the greater part being taken from your division intitled an officer of that division to the command; it may as well be said that whenever detachments are made from different regiments, the regiment which furnishes most men should give the commanding officer; a doctrine which would be new in military history, and peculiar to our service.
        As to the number of men, any field officer in any service may with propriety have the command of 500; and on occasions so extraordinary as the present, of a great many more. If the example of the British army may be cited, most of the Gentlemen will recollect, in this war, several instances of the kind; and if they will take the pains to inquire into the usages of other foreign service they will find that nothing is more customary. It is true in the common details a Major’s command is estimated much lower; but this is only intended to regulate the routine of guards and other current service and is never supposed to fix a standard for special operations.
        The reasons your Lordship has assigned for giving the command to Major Lee as they were the true ones so they are in my opinion conclusive. This officer’s situation made it most convenient to employ him to make the necessary previous inquiries: It was the best calculated to answer the purpose without giving suspicion. He executed the trust with great address intelligence and industry—and made himself perfectly master of the post with all its approaches and appendages—After having taken so much pains personally to ascertain facts and having from a series of observations and inquiries arranged in his mind every circumstance on which the undertaking must turn, no officer could be more proper for conducting it; and as the command was not to exceed what an officer of his rank might decently be intrusted with, it would have been a piece of hardship if not injustice to him to have given the honor of the execution to another—I am told it has been asked whether if a Lieutenant had been employed in the line of his duty to reconnoitre a post, which was to be attempted with a Brigadier’s command—the Lieutenant was therefore to have the direction of the enterprise? This question does not suppose a parallel. There are no precedents for giving a Lieutenant so extensive a command; on the contrary it is repugnant to all practice; whereas nothing is more common than to give a Major the command of 500 men. If the question had been whether a Lieutenant, in such

circumstances could with propriety execute an enterprise which required the number of men usually constituting the command of a Captain, the answer would have been in the affirmative—because this number of men, consistent with decency and precedent, might be given to a Lieutenant, and policy and justice dictate that a man who has had the principal trouble should have the principal honor, and the one who has acquired most perfect knowlege of the business should be charged with its execution.
        I have been thus particular in the discussion of this point, because I am persuaded the exceptions which have been taken cannot have proceeded from any other motive than that which has been professed and it is my wish to rectify ideas which in my apprehension are mistaken. I think the Gentlemen who have complained on more cool reflection will be satisfied that they have not been injured in this respect, and that the giving the command to Major Lee was agreeable to the strictest military propriety. In this light it appeared to me at the time and still does appear, or I should not have adopted the measure. Nothing is farther from my inclination than to wound the feelings of any set of officers, by witholding from them the means of distinguishing themselves to which they have a just claim, from a predilection to any particular person or persons. I am conscious of no such motive; and I have the best opinion of the merit of the Gentlemen, who conceive themselves to have been neglected—on their part, I am persuaded I shall not be disappointed in believing that they will cautiously guard against any impressions, which may have the most distant tendency to disturb the harmony and order of the service; and that while they are careful to preserve a becoming sense of their rights, they will be equally careful to avoid that extreme of sensibility which may sometimes lead to a supposition of grievances that do not exist. I am with esteem & regard Yr Lordships Most Obedt ser.
        
          P.S. Your Lordship will perceive that this letter is intended to be communicated to th⟨e Gentlemen of your Division⟩.
        
      